Colt, J.
The several notes of the firm of Weed & Co., signed by one of its members, were given to the several plaintiffs for money lent. It is found as a fact that the plaintiffs understood that they were dealing with the firm through a member of it, and had no actual knowledge, suspicion or cause of suspicion of any fraud practised upon the partnership in the transaction by any member of it; or that the money was not borrowed by the firm and the notes in suit not given by its authority; or that there was any purpose on the part of any member or members of the firm to obtain the money for private use.
Upon the facts thus found by the judge, the plaintiffs are entitled to maintain their several actions. The cases fall within well settled principles governing the liability of copartners, and the findings of the judge were fully justified by all the evidence. Warren v. French, 6 Allen, 317. Hayward v. French, 12 Gray, 453.
There is nothing in the form of the notes, in the rate of interest reserved, or the time when payable, which alone can be held to affect the plaintiffs with constructive notice of fraud. And the findings of the court negative the existence of all notice, actual ©r constructive, all suspicion or cause of suspicion.

.Exceptions overruled.